Judgment, Supreme Court, Kings County (Jules Spodek, J.), entered on or about February 15, 1991, in favor of defendant William Bauer, unanimously affirmed, without costs.
A jury verdict in favor of a defendant should not be set aside unless the jury could not have reached the verdict upon any fair interpretation of the evidence (see, Patti v Fenimore, 181 AD2d 869, 871; Niewieroski v National Cleaning Contrs., 126 AD2d 424, lv denied 70 NY2d 602). Here, there was a conflict in expert testimony between plaintiff’s expert, who testified that plaintiff’s pain was the result of a herniated disc caused by trauma when her car was struck by defendant’s vehicle, and defendants’ experts, who were of the view that plaintiff’s back condition was a normally degenerative non-pain producing bulging disc and that her back pain was caused by kidney stones. This created a question of credibility properly left to the jury (see, Syrkett v Burden, 176 AD2d 938). Concur — Rosenberger, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.